Title: From James Madison to Ebenezer Stevens, 2 April 1802
From: Madison, James
To: Stevens, Ebenezer


Sir,
Department of State, April 2d 1802.
You will be pleased to draw on the Purveyor, at ten days sight, in favor of Mr Stephen Kingston, for the remainder of the freight on the Peace and Plenty which may be still due to him. A Policy of Insurance in this case is herewith sent to you. I shall cause six thousand Dollars to be remitted to Mr Whelen to answer your Dft. I am, respectfully, Sir, Your very Obedt Servant,
James Madison
 

   
   RC (InU). In a clerk’s hand, signed by JM. Addressed to Stevens “or his Agent” at New York. Docketed as received 7 Apr. and answered 8 Apr. 1802 (letter not found).



   
   For the financial arrangements for the shipping of U.S. treaty stipulations to Tunis on the Peace and Plenty, see Stevens to JM, 4 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:440).


